DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11, it is unclear how the limitation “the body has one or more of a length from about 2 meters to about 10 meters, a diameter or equivalent dimension of from about 95 mm to about 3.5 meters, and a wall thickness of from about 2 mm to about 50 mm” should be interpreted. The term “about” is not defined in the specification such that the ranges being claimed are clear (e.g. about is ± .5mm). Furthermore, the recitation of an "equivalent dimension” of diameter is not clear based on the presented disclosure. While examples are given in the specification which helps define specific dimensions that would qualify, it is not clear what metes and bounds are included by such a recitation in the claim. Additionally, as the claim recites an upper bound of 3.5 meters for the body, it is not clear what dimensions are positively being recited because a 3.5m diameter tubular seems to fall outside the standard dimensions for wellbores.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flude (U.S. Patent No. 2224565).
In regards to claim 1, Flude teaches a hole support tube (the combination of tubing 5 and 6; Fig. 1) for use in an industrial drilling operation (tubing 5 and 6 lines a drilled/penetrate borehole 3; Fig. 1 ,2), the hole support tube comprising: 
an elongated body (tubing 5 and 6 are elongated bodies; Fig. 1, 2) sized , shaped, and adapted to fit within a geological hole (3), the body having a wall (outer surface of 6) extending from a first end of the body (the upper end near the surface at 4; Fig. 1) to a second end of the body (lower end of the borehole 3; Fig. 1), the wall having an outer surface (outer portion of 6 as shown; Fig. 1) and an inner surface (inner surface of 5), the inner surface defining a hollow interior of the body (inner surface 5 is hollow as shown; Fig. 2), 
wherein the wall is made of a biodegradable material (6 can be paper, cardboard or fabric such that it eventually becomes disintegrated; Col. 1 lines 29-33, Col. 2 lines 26-35).  

In regards to claim 6, Flude teaches a hole support tube according to claim 1 wherein the wall is at least partially cylindrical (tubing 5 and 6 are cylindrical tubulars; Figs. 1, 2).  

In regards to claim 7, Flude teaches a hole support tube according to claim 1 wherein the biodegradable material comprises cellulose (strip 6 can be made from paper; Col.1, lines 36-37, Col. 2, lines 30-31).  

In regards to claim 8, Flude teaches a hole support tube according to claim 1 wherein the biodegradable material comprises cardboard (strip 6 can be cardboard; Col. 2, lines 30-31).

In regards to claim 9, Flude teaches a hole support tube according to claim 1 wherein a majority of wall is cardboard or cardboard composite material (strip 6 can be cardboard; Col. 2, lines 30-31).  

In regards to claim 10, Flude teaches a hole support tube according to claim 1 wherein the body is sized, shaped, and configured to be used as a liner for a hole that has been drilled during geological exploration, production, or tunneling (the combination of tubing 5 and 6 lines bore hole 3; Fig. 1, 2. Col. 2 lines 15-35).  

In regards to claim 11,  Flude teaches a hole support tube according to claim 1 wherein the body has one or more of a length from about 2 meters to about 10 meters, a diameter or equivalent dimension of from about 95 mm to about 3.5 meters (the tube 5 and 6 can cover a 30 ft which is about 10 meters; Col. 1 lines 5-9, Col. 4, lines 26-29; The tubing can have a diameter between 2 and 6 inches; Col. 3, lines 42-44.). 

In regards to claim 16, Flude teaches a method of performing an industrial drilling operation, the method comprising:
 drilling a geological hole (bore hole 3; Fig. 1, 2);
 inserting a hole support tube into the geological hole operation (tubing 5 and 6 lines a drilled/penetrate borehole 3; Fig. 1 ,2), the hole support tube comprising 
an elongated body (tubing 5 and 6 are elongated bodies; Fig. 1, 2) sized , shaped, and adapted to fit within a geological hole (3), the body having a wall (outer surface of 6) extending from a first end of the body (the upper end near the surface at 4; Fig. 1) to a second end of the body (lower end of the borehole 3; Fig. 1), the wall having an outer surface (outer portion of 6 as shown; Fig. 1) and an inner surface (inner surface of 5), the inner surface defining a hollow interior of the body (inner surface 5 is hollow as shown; Fig. 2), wherein the wall is made of a biodegradable material (6 can be paper, cardboard or fabric such that it eventually becomes disintegrated; Col. 1 lines 29-33, Col. 2 lines 26-35);
 performing a drilling operation (tubing 5 and 6 passes into a solid formation 7 and the charge of explosive 8 is shown as being deposited in the formation; Fig. 2, Col. 3 lines 1-3); and
 not removing the hole support tube from the geological hole to biodegrade (6 can be paper, cardboard or fabric such that it eventually becomes disintegrated and does not need to be removed; Col. 1 lines 29-33, Col. 2 lines 26-35). 

In regards to claim 17, Flude teaches a method according to claim 16 wherein the drilling operation comprises one or more of further drilling, filling the hole support tube with explosive (tubing 5 and 6 passes into a solid formation 7 and the charge of explosive 8 is deposited in the formation; Fig. 2, Col. 3 lines 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flude (U.S. Patent No. 2224565) in view of Donderici et al. (U.S. Patent No. 20140191120).
In regards to claim 2, Flude teaches a hole support tube according to claim 1.
Flude is silent regarding that the hole support tube is an electronic hole support tube equipped with an electronic component.  
Donderici, drawn to a formation monitoring system, discloses that the hole support tube (104) is an electronic hole support tube equipped with an electronic component (A borehole 102 contains a casing string 104 with a fiber optic cable 106 secured to it by bands 108; pp[0015], Fig. 1, 3D, 4).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Flude with the cable of Donderici in order to monitor the formation by obtaining wellbore measurements and communicating the measurements to the surface during wellbore operations (pp[0014], [0015], Donderici).

In regards to claim 3, the combination of Flude and Donderici teaches a hole support tube according to claim 2.
Donderici further discloses that the electronic component comprises one or more of a wire, a cable, a fiber optic cable, a circuit, a detector, and an emitter (A borehole 102 contains a casing string 104 with a fiber optic cable 106 secured to it by bands 108; pp[0015], Fig. 1, 3D, 4).  

In regards to claim 4, the combination of Flude and Donderici teaches a hole support tube according to claim 2.
Donderici further discloses that the electronic component is a fiber optic cable on or in the wall (the fiber optic cable 106 is secured to the outer wall portion of casing 104 by bands 108; pp[0015], Fig. 4).  

In regards to claim 5, the combination of Flude and Donderici teaches a hole support tube according to claim 2.
Donderici further discloses that the electronic component is a fiber optic cable spirally wound around or within the wall (The fiber optic cable 106 is spirally wound around the outer wall portion of casing 104; Fig 4).  

In regards to claim 12, Flude teaches  a hole support tube (the combination of tubing 5 and 6; Fig. 1) for use in an industrial drilling operation (tubing 5 and 6 lines a drilled/penetrate borehole 3; Fig. 1 ,2), the hole support tube comprising: 
an elongated body (tubing 5 and 6 are elongated bodies; Fig. 1, 2) sized , shaped, and adapted to fit within a geological hole (3), the body having a wall (outer surface of 6) extending from a first end of the body (the upper end near the surface at 4; Fig. 1) to a second end of the body (lower end of the borehole 3; Fig. 1), the wall having an outer surface (outer portion of 6 as shown; Fig. 1) and an inner surface (inner surface of 5), the inner surface defining a hollow interior of the body (inner surface 5 is hollow as shown; Fig. 2),
Flude is silent regarding an electronic component comprising an electronic cable, wherein the electronic cable is spirally wound around or within the wall.  
Donderici, drawn to a formation monitoring system, discloses an electronic component comprising an electronic cable (A borehole 102 contains a casing string 104 with a fiber optic cable 106 secured to it by bands 108; pp[0015], Fig. 1, 3D, 4), wherein the electronic cable is spirally wound around or within the wall (The fiber optic cable 106 is spirally wound around the outer wall portion of casing 104; Fig 4).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Flude with the cable of Donderici in order to monitor the formation by obtaining wellbore measurements and communicating the measurements to the surface during wellbore operations (pp[0014], [0015], Donderici).

In regards to claim 13, the combination of Flude and Donderici teaches a hole support tube according to claim 12.
Donderici further teaches that the electronic cable comprises a fiber optic cable (A borehole 102 contains a casing string 104 with a fiber optic cable 106 secured to it by bands 108; pp[0015], Fig. 1, 3D, 4).  

In regards to claim 14, the combination of Flude and Donderici teaches a hole support tube according to claim 12.
Flude further teaches wherein the wall is made of a biodegradable material (6 can be paper, cardboard or fabric such that it eventually becomes disintegrated; Col. 1 lines 29-33, Col. 2 lines 26-35).    

In regards to claim 15, the combination of Flude and Donderici teaches a hole support tube according to claim 12,
Flude further teaches wherein the wall comprises cardboard (6 can be paper, cardboard or fabric such that it eventually becomes disintegrated; Col. 1 lines 29-33, Col. 2 lines 26-35).    

In regards to claim 18, Flude teaches a method according to claim 16.
Flude is silent regarding that the hole support tube further comprises an electronic component comprising an electronic cable, wherein the electronic cable is spirally wound around or within the wall and wherein the method further comprises transmitting an electronic signal through the electronic cable before, during, or after the drilling operation.
Donderici, drawn to a formation monitoring system, discloses that the hole support tube further comprises an electronic component comprising an electronic cable (A borehole 102 contains a casing string 104 with a fiber optic cable 106 secured to it by bands 108; pp[0015], Fig. 1, 3D, 4), wherein the electronic cable is spirally wound around or within the wall (The fiber optic cable 106 is spirally wound around the outer wall portion of casing 104; Fig 4).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Flude with the cable of Donderici in order to monitor the formation by obtaining wellbore measurements and communicating the measurements to the surface during wellbore operations (pp[0014], [0015], Donderici).
In light of the  modification above, the combination of Flude and Donderici discloses transmitting an electronic signal through the electronic cable (Donderici discloses that measurements are communicated to surface via fiber optic cable 106; pp[0015) before, during, or after the drilling operation (Flude discloses a drilling operation where the charge of explosive 8 is deposited in the formation through tubing 5 and 6; Fig. 2, Col. 3 lines 1-3).





Conclusion
Prior art not relied upon but pertinent to the case:
Lilly et al. (U.S. Patent No. 5960894) drawn to tubing conveyed perforated where the tubing comprises cellulose or cardboard. 

Jenkins (U.S. Patent No. 5198613) drawn to an elongated waterproof liner for lining a portion of a borehole where the liner comprises cardboard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676